            Case 6:20-cv-00562-ADA Document 20 Filed 09/02/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


ParkerVision, Inc.                                           Civil Action No. 6:20-cv-562-ADA
                               Plaintiff,
                                                             JURY TRIAL DEMANDED
       vs.

Intel Corporation
                               Defendant.

                     UNOPPOSED MOTION REGARDING TRANSFER

       Defendant Intel Corporation (“Intel”) respectfully moves the Court to issue an order

directing that the Court’s ruling on Intel’s Motion to Transfer to the District of Oregon, or in the

Alternative, to the Austin Division pursuant to 28 U.S.C. § 1404(a), in ParkerVision, Inc. v. Intel

Corp., No. 6:20-cv-108-ADA, D.I. 30 (W.D. Tex.) also apply to the above-captioned case, No.

6:20-cv-562-ADA. In support of this Motion, Intel states as follows:

       1.       Plaintiff ParkerVision, Inc. (“ParkerVision”) filed the above-captioned action

against Intel for patent infringement in the United States District Court for the Western District

of Texas, Waco Division, on June 24, 2020 (hereinafter “ParkerVision II”).

       2.       ParkerVision filed a prior, related action against Intel in the United States District

Court for the Western District of Texas, Waco Division, under Case No. 6:20-cv-108-ADA, on

February 11, 2020 (hereinafter “ParkerVision I”).

       3.       On July 10, 2020, Intel filed a Motion to Transfer ParkerVision I to the District of

Oregon, or in the Alternative, to the Austin Division pursuant to 28 U.S.C. § 1404(a) (hereinafter

the “Motion to Transfer ParkerVision I”) and that motion has been briefed.

       4.       Counsel for the parties have conferred regarding Intel’s intent to file a Motion to

Transfer ParkerVision II to the District of Oregon, or in the Alternative, to the Austin Division.

                                                  1
            Case 6:20-cv-00562-ADA Document 20 Filed 09/02/20 Page 2 of 3




       5.       Counsel for Intel has also conferred with counsel for ParkerVision about the relief

requested in this motion, and ParkerVision does not oppose. The parties wish to avoid burdening

the Court with unnecessary and duplicative motion practice and therefore agree that the Court’s

ruling on Intel’s Motion to Transfer ParkerVision I should also apply to ParkerVision II.

       6.       WHEREFORE, Intel respectfully requests that the Court enter an Order directing

that the Court’s ruling on Intel’s Motion to Transfer ParkerVision I shall also apply to

ParkerVision II.



Dated: September 2, 2020                        Respectfully submitted,

                                                /s/ J. Stephen Ravel
Michael J. Summersgill (admitted Pro Hac        J. Stephen Ravel
Vice)                                           KELLY HART & HALLMAN LLP
Sarah B. Petty (admitted Pro Hac Vice)          303 Colorado, Suite 2000
WILMER CUTLER PICKERING HALE AND                Austin, Texas 78701
DORR LLP                                        T (512) 495-6429
60 State Street                                 steve.ravel@kellyhart.com
Boston, Massachusetts 02109
T (617) 526-6000                                James E. Wren
michael.summersgill@wilmerhale.com              Texas State Bar No. 22018200
sarah.petty@wilmerhale.com                      1 Bear Place, Unit 97288
                                                Waco, Texas 76798
Jason F. Choy (admitted Pro Hac Vice)           T (254) 710-7670
WILMER CUTLER PICKERING HALE AND                james.wren@baylor.edu
DORR LLP
350 South Grand Avenue, Suite 2100              Attorneys for Defendant Intel Corporation
Los Angeles, California 90071
T (213) 443-5300
jason.choy@wilmerhale.com




                                                 2
         Case 6:20-cv-00562-ADA Document 20 Filed 09/02/20 Page 3 of 3




                          CERTIFICATE OF CONFERENCE

       The undersigned certifies counsel conferred and Plaintiff’s counsel agreed to the

relief sought. Accordingly, this motion and the relief requested herein are unopposed.

                                            /s/ J. Stephen Ravel
                                            J. Stephen Ravel




                               CERTIFICATE OF SERVICE
       I hereby certify that, on September 2, 2020, all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system in accordance with Local Rule CV-5.


                                                    /s/ J. Stephen Ravel
                                                    J. Stephen Ravel




                                               3
